Order, *418Supreme Court, Bronx County (George Friedman, J.), entered on or about December 22, 1999, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against her, unanimously affirmed, without costs.
The deposition testimony raises issues of fact as to whether appellant came to a sudden stop behind plaintiffs car and could have avoided the accident by, inter alia, slowing down more gradually. Concur — Rosenberger, J. P., Tom, Ellerin, Rubin and Buckley, JJ.